Citation Nr: 1456133	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  13-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served a period of active duty for training from January 1977 to May 1977, and has additional Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 administrative decision by the Vocational Rehabilitation and Counseling Division (VRC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2014 substantive appeal, the Veteran requested a hearing before the Board.  Remand is required so that the hearing may be scheduled.  38 U.S.C.A.        § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify the type of Board hearing he is requesting; then schedule him for such a hearing in accordance with the docket number of this appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




